Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-8 are pending.
Priority
Instant application 16480913, filed 7/25/2019 claims benefit as follows:

    PNG
    media_image1.png
    87
    387
    media_image1.png
    Greyscale
.

Information Disclosure Statement
	All references from the IDS received 7/25/2019 and 1/25/2021 have been considered unless marked with a strikethrough.
Response to Restriction Election
	In the response received 11/30/2021, Applicant elects without traverse:

    PNG
    media_image2.png
    127
    503
    media_image2.png
    Greyscale
.

    PNG
    media_image3.png
    358
    408
    media_image3.png
    Greyscale
.
Examiner copied and pasted the structure from the specification for convenience.
	According to Applicant the compound reads on claim 6.
	Claims 2-5 are withdrawn as not reading on the elected specie.
	If the elected specie is not identified in the art then Examiner will expand his search to an additional specie.  The elected specie was identified in the art.  Examiner also expanded to additional species (see 102 rejection for example).

Claim Rejection – 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 



Claim(s) 1, 4-7 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by WO-2016175211 (“the ‘211 publication”, made of record on the IDS, reference will be made to US-20180315928 (“’928 publication”) since it is in English, however, the dates are based on the ‘211 publication).
The ‘928 publication teaches:

    PNG
    media_image4.png
    175
    475
    media_image4.png
    Greyscale
.
The ‘928 publication teaches examples 16, 17, and 21 for example which is an EL element having a positive electrode (2), a hole layer (3), a first hole layer (4), a second hole layer (5), a light emitting layer (6), and electron transport layer (7) and a negative electrode (9) in this order wherein layer (4).
 The ‘928 publication teaches compound (1-1), the second hole layer contains (5-62) and the electron transport layer contains (6c-28) or (7-126).  
Further, the ‘928 publication teaches compound (1-1) as a triarylamine having two triarylamine groups linked by no heteroatoms.  Further, the examples teach an overlapping pyrimidine with instant claim 6 such as 6c-28 or 7-126 for example.




Claim Rejection – 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-2, 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO-2016175211 (“the ‘211 publication”, made of record on the IDS, reference will be made to US-20180315928 (“’928 publication”) since it is in English, however, the dates are based on the ‘211 publication).
The ‘928 publication teaches as disclosed above and at least those teachings are incorporated by reference herein.
With respect to claim 2, the ‘928 publication fails to teach a device example having multiple triarylamine molecules.  

It would have been prima facie obvious to one having ordinary skill in the art to substitute one triarylamine for another triarylamine because structurally similar compounds are expected to have similar properties and in this such substitutes can perform hole transporting capacity for example.
With respect to claim 8, the ‘928 publication fails to teach a positional isomer as drawn (3a) of the instant claims.
However, it would have been prima facie obvious to one having ordinary skill in the art to arrive at a compound of 3a because the ‘928 publication teaches for example 6c-28 or 7-126 which differ from instant claim 8 by a position on an aromatic ring.  One skilled in the art would be motivated by the fact that structurally similar compounds are expected to have similar properties.  In this case, the only difference it an attachment one carbon removed.  According to MPEP 2144.09:
 I.    HOMOLOGY AND ISOMERISM ARE FACTS WHICH MUST BE CONSIDERED WITH ALL OTHER RELEVANT FACTS IN DETERMINING OBVIOUSNESS
Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO-2016175211 (“the ‘211 publication”, made of record on the IDS, reference will be made to US-20180315928 (“’928 publication”) since it is in English, however, the dates are based on the ‘211 publication) in view of WO2016111254 (“the ‘254 publication”, made of record on the IDS).

The ‘928 publication fails to teach a compound meeting the limitations of instant claim 3.
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).
In this case, at least prong B of KSR applies substituting one known triarylamine for another.  In the case the primary reference teaches (4-6) which is a multiple triarylamine containing compound and the ‘254 publication teaches (4-1), (4-2), or (4-3) in the same field of endeavor.  One skilled in the art would expect success substituting one known triarylamine for another.
	Thus, all of the elements of claims were known to one of ordinary skill in the art at the time the invention was made and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of invention.  Therefore, the claimed invention, as a whole, would have been obvious to one of ordinary skill in that art at the time the invention was made.

Claim 1-2, 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO-2016175211 (“the ‘211 publication”, made of record on the IDS, reference will be made to US-.
The ‘928 publication teaches as disclosed above and at least those teachings are incorporated by reference herein.
The ‘928 publication fails to teach the elected specie.
The ‘400 publication teaches the elected specie for the same purpose as pyrimidines in the primary reference:

    PNG
    media_image6.png
    359
    595
    media_image6.png
    Greyscale
.

In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).
In this case, at least prong B of KSR applies substituting one known pyrimidine for another.  In the case the primary reference teaches pyrimidine such as those above and the 
	Thus, all of the elements of claims were known to one of ordinary skill in the art at the time the invention was made and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of invention.  Therefore, the claimed invention, as a whole, would have been obvious to one of ordinary skill in that art at the time the invention was made.


Conclusion
	No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.